DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2 and 5 are cancelled. Claims 1, 6 and 11-16 are amended, wherein claim 1 is an independent claim. claims 17-20 are newly added. Claims 1, 3, 4 and 6-20 are currently examined on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “upper end edge” and “cylindrical hole” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 1 “…a Ag plating layer located at an upper end edge of an inner peripheral surface of a cylindrical hole, at which the opening is formed, of the pressure container main body …” constitutes an indefinite subject matter. It is not clear what “an upper end edge of an inner peripheral surface of a cylindrical hole, at which the opening is formed, of the pressure container main body” means, whether the cylindrical hole refers to the openings or the cylindrical hole and the opening are different portions of the container main body. If they are referring different portions of the container main body, it is not clear with respect to the relative arrangement or location of the cylindrical hole and the opening; if they are referring a same portion of the container main body, it appears that reciting “cylindrical hole” is redundant since the claim already recites “opening”; a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation opening, and the claim also recites cylindrical hole which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. Claims 3, 4 and 6-20 are rejected because they depend on claim 1.
The recited in claim 18 “…the second main body member is located at an upper end edge of the inner peripheral surface of the cylindrical hole …” constitutes an indefinite subject matter. It is noted parent claims 1 and 17 recite “a Ag plating layer located at an upper end edge of an inner peripheral surface of a cylindrical hole”; It is not clear with respect to the relative arrangement/location of the second main body member and the Ag plating layer at an upper end edge of the inner peripheral surface of the cylindrical hole. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al (JP 2015040170 A, machine translation, “Bao”), and further in view of Sasagawa et al (US 20090013926 A1, “Sasagawa”) and Fujisawa et al (JP 2012171863 A, machine translation, “Fujisawa”).
Regarding claim 1, Bao (entire document) teaches a pressure reaction vessel  (container) for producing crystal (crystal production) (figs 1 and 2, abstract and 0043), the pressure container containing a pressure container main body (bottom portion) having an opening (fig 1); and a cover (the top portion without reference number) configured to close the opening of the pressure container main body (fig 1), wherein the pressure container being configured to produce a crystal using ammonia in a supercritical state or a subcritical state as a solvent, a raw material 4, a mineralizer, and a seed crystal 6 inside the container (abstract, 0001, 0011, 0015, 0018-0029, 0032, 0035, 0036, 0043, 0045, 0046, 0051, 0052, 0055-0058, 0060-0062, 0065, 0068, 0069, 0077, 0081, 0094-0096, 0103, 0104 and claim 1), wherein the inner wall surface of the reaction vessel is coated or lined with silver in order to obtain corrosion resistance against corrosive mineralizers etc. (0026, 0049-0051, 0054), and Ag is presented at least on the entire surface of an inner surface of the reaction vessel (pressure container) in contact with the solvent (0045). Bao further teaches that the reaction container may be set up upright, set horizontally, or installed obliquely (0047), e.g., the solvent in the reaction container may be in contract with an inner peripheral surface of an edge portion of the opening, an inner surface of the pressure container main body (bottom portion) and an inner surface of the cover (the top portion without reference number) due to the fluidity property of the solvent. Therefore it is reasonably expected that the entire surface where the Ag would have been presented including at least an inner peripheral surface of an edge portion of the opening, an inner surface of the pressure container main body and an inner surface of the cover, because Bao teaches Ag is presented on the entire surface of the reaction container which is in contact with solvent, and the solvent in the reaction container may be in contract with an inner peripheral surface of an edge portion of the opening, an inner surface of the pressure container main body (bottom portion) and an inner surface of the cover (the top portion without reference number) as addressed above.
Bao teaches the Ag is lined on the entire inner surface of the pressure container main body of the pressure container and the container main body having the opening as addressed above, and further teaches that the shape of the reaction vessel (the container main body) has a cylindrical shape (0047), e.g., the opening is formed in a shape of cylindrical hole. Bao does not explicitly teach a Ag plating layer at an upper end edge of the cylindrical hole of the pressure container main body. However, Sasagawa teaches a reaction vessel, wherein the reaction vessel comprises a surface of an upper end edge of an inner peripheral surface of an opening, coated/lined martial comprising Ag is formed between members of the vessel (figs 1-10, 0036, 0037, claims 1, 15 and 16). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Bao per teachings of Sasagawa in order to provide a suitable pressure vessel to manufacturing single crystals of high quality on an industrial production scale by preventing impurities from being mixed in the single crystals (Sasagawa abstract). Bao/Sasagawa teaches the surface comprising the Ag lining/coating layer located at the upper end edge of the inner peripheral surface of the cylindrical hole (opening) as addressed above, but does not explicitly teach the Ag lining/coating layer being a Ag plating layer. However, Fujisawa teaches a pressure-resistant container, wherein that the Ag is disposed by Ag lining, and the lining means include plating (Fujisawa figs 1, 3 and 5, 0044 and 0068). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Bao/Sasagawa per teachings of Fujisawa in order to provide an reusable reaction vessel while obtaining a high quality crystal (Fujisawa abstract and 0067). 
Regarding claim 3, Bao/Sasagawa/Fujisawa (Bao) teaches that the crystal is nitride crystal (abstract). It is also well established that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.
Regarding claim 4, Bao/Sasagawa/Fujisawa teaches that fluorine-containing compound is used alone as a mineralizer (Bao 0026 and 0051), e.g., “the mineralizer is a fluorine-based mineralizer and does not contain a halogen atom other than fluorine”. It is also well established that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.
Regarding claim 6, Bao/Sasagawa/Fujisawa teaches that the pressure container main body has a cylindrical shape (Bao figs 1 and 2, 0047), and the inner surface of the container (including a bottomed cylindrical shape) being lined with silver (fig 1, 0026, 0047, 0049-0051, 0054), meeting the instantly claimed “the Ag is disposed as an Ag liner having a bottomed cylindrical shape on an inner surface of the pressure container main body”.
Regarding claim 7, Bao/Sasagawa/Fujisawa teaches a reaction vessel, wherein a gasket 7 is positioned in a gap between a body part of the reaction vessel and the cover (Sasagawa figs 1-3 and 6-8, 0101-0103). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Bao/Fujisawa per teachings of Sasagawa in order to enhance the sealing property (Sasagawa 0052).
Regarding claim 8, Bao/Sasagawa/Fujisawa teaches that the reaction container (a pressure container main body) is formed of an outer portion (a pressure container first main body member) and the coating/lining of the inner surface of the outer portion (a pressure container second main body member) (Bao figs 1 and 2, 0045-0051), the inner surface of the reaction container is coated with the lining/coating material in order to further improve the corrosion resistance of the reaction vessel/container (0047-0051), inexplicitly teaching that the inner lining/coating portion (the pressure container second main body member) is composed of a material that is more excellent in corrosion resistance than the outer portion of the reaction container (the pressure container first main body member).
Regarding claim 9, Bao/Sasagawa/Fujisawa teaches the cover and an inner surface of a cover 2 is lined/coated with a lining cover 6, and the lining cover 6 is made of material having high corrosion-resistance in order to avoid the pressure vessel (having the cover portion) being corroded (Sasagawa Figs 1-3 and 6-8, 0101-0103), e.g., the second cover member (lining cover 6) is composed of a material that is more excellent in corrosion resistance than the first cover member (cover 2). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Bao/Fujisawa per teachings of Sasagawa in order to avoid the pressure vessel being corroded, thus no quality deterioration being generated in the crystal (Sasagawa 0103).
Regarding claim 10, Bao/Sasagawa/Fujisawa teaches that the reaction vessel (comprising the main body and the cover) is formed of a Ni-based alloy (Bao 0045-0046).
Regarding claim 11, Bao/Sasagawa/Fujisawa teaches that the Ag is disposed as an Ag liner (Bao 0026 and 0049-0051). Furthermore, “the Ag is disposed by a Ag liner, a Ag welding, or a Ag plating, or a combination of two or more thereof” is a product by process limitation. Where the claimed and prior art products are identical or substantially identical in structure or composition,  a prima facie case of either anticipation or obviousness has been established, consult In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). It is then Applicants’ burden to prove that an unobvious difference exists, see In re Marosi, 218 USPQ 289,292-293 (CAFC 1983).
Regarding claim 12, Bao/Sasagawa/Fujisawa teaches that the Ag is disposed as an Ag liner (Bao 0026 and 0049-0051) and the Ag is present on the entire inner surface (including a mouth part of the pressure container main body having an opening on the top), and the inner surface of the container (including a mouth part and an opening) is preferably lined as much as possible with lining material comprising Ag (Fujisawa 0039-0042), the Ag has a thickness of the lining is 0.5 µm or more and 10 mm or less (Fujisawa 0044). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Bao/Fujisawa per teachings of Fujisawa in order to provide an reusable reaction vessel while obtaining a high quality crystal (Fujisawa abstract and 0067). Furthermore, “the Ag is disposed by a Ag liner, a Ag welding, or a Ag plating, or a combination of two or more thereof” is a product by process limitation. Where the claimed and prior art products are identical or substantially identical in structure or composition,  a prima facie case of either anticipation or obviousness has been established, consult In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). It is then Applicants’ burden to prove that an unobvious difference exists, see In re Marosi, 218 USPQ 289,292-293 (CAFC 1983).
Regarding claim 13, Bao/Sasagawa/Fujisawa teaches that the Ag is disposed as a Ag liner (Bao 0026 and 0049-0051), and an intermediate portion 12a (the pressure container second main body member) is located on an outer periphery side of the Ag lining (Sasagawa figs 2, 3 and 7, 0036-0037), a vessel body 1 (the pressure container first main body member) is located on an outer peripheral side of the intermediate portion 12a (pressure container second main body member) (Sasagawa figs 2, 3 and 7, 0107, 0108, 0120). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Bao/Fujisawa per teachings of Sasagawa in order to provide a pressure vessel capable of obtaining an operating conditions of high temperature and pressure suitable for manufacturing single crystals (Sasagawa 0107). Furthermore, “the Ag is disposed by a Ag liner, a Ag welding, and a Ag plating” is a product by process limitation. Where the claimed and prior art products are identical or substantially identical in structure or composition,  a prima facie case of either anticipation or obviousness has been established, consult In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). It is then Applicants’ burden to prove that an unobvious difference exists, see In re Marosi, 218 USPQ 289,292-293 (CAFC 1983).
Regarding claim 14, Bao/Sasagawa/Fujisawa teaches that the Ag is disposed as a liner 6, an intermediate covering layer 12b (second cover member) is located on an outer periphery side of the Ag lining, and the cover 2 (first cover member) is located on an outer peripheral side of the covering layer 12b (second cover member) (Sasagawa, fig 2, 0107), meeting the claim. Furthermore, “the Ag is disposed by a Ag liner, a Ag welding, and a Ag plating” is a product by process limitation. Where the claimed and prior art products are identical or substantially identical in structure or composition,  a prima facie case of either anticipation or obviousness has been established, consult In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). It is then Applicants’ burden to prove that an unobvious difference exists, see In re Marosi, 218 USPQ 289,292-293 (CAFC 1983).
Regarding claim 15, Bao/Sasagawa/Fujisawa teaches that the Ag is disposed as an Ag liner (Bao 0026 and 0049-0051), and the Ag is disposed as a lining 6, a ductile member/material (including Ag) is positioned/arranged between members including between the lining and the body of the pressure vessel, by welded joint (Sasagawa figs 3 and 7, 0036, 0037, 0048-0050, 0071, 0108, claims 15 and 16). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Bao/Fujisawa per teachings of Sasagawa in order to provide a pressure vessel capable of obtaining an operating conditions of high temperature and pressure suitable for manufacturing single crystals (Sasagawa 0107). Bao/Sasagawa/Fujisawa teaches a similar structural elements to the instantly claimed. Therefore it is reasonably expected that the Ag welding is capable of joining an upper portion of an opening of the Ag liner and the pressure container main body to seal a gap between the Ag liner and the pressure container main body. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore, “the Ag is disposed by a Ag liner, a Ag welding, and a Ag plating” is a product by process limitation. Where the claimed and prior art products are identical or substantially identical in structure or composition,  a prima facie case of either anticipation or obviousness has been established, consult In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). It is then Applicants’ burden to prove that an unobvious difference exists, see In re Marosi, 218 USPQ 289,292-293 (CAFC 1983).
Regarding claim 16, Bao/Sasagawa/Fujisawa teaches that the Ag is disposed as a Ag liner (Bao 0026 and 0049-0051), and the Ag is disposed by Ag lining, the lining 23 is only positioned on an inner surface of the pressure container main body (Fujisawa figs 1, 3 and 5, 0044 and 0068), the lining means include plating (Fujisawa 0044), and the plated/lined layer has a thickness of 0.5 µm or more and 10mm or less (Fujisawa 0044). Overlapping ranges are prima facie obvious. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Bao/Fujisawa per teachings of Fujisawa in order to provide an reusable reaction vessel while obtaining a high quality crystal (Fujisawa abstract and 0067). Furthermore, “the Ag is disposed by a Ag liner, a Ag welding, and a Ag plating” is a product by process limitation. Where the claimed and prior art products are identical or substantially identical in structure or composition,  a prima facie case of either anticipation or obviousness has been established, consult In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). It is then Applicants’ burden to prove that an unobvious difference exists, see In re Marosi, 218 USPQ 289,292-293 (CAFC 1983).
Regarding claim 17, Bao/Sasagawa/Fujisawa teaches that the pressure container main body is formed of a pressure container first main body member 1 and a pressure container second main body member 5a/51/52 (Sasagawa figs 1-10, 0101, 0109), and the entire inner surface of the vessel (including an inner surface of the pressure container second main body member, an inner surface of the pressure container first main body member and the inner surface of the cover) having lining comprising Ag (Sasagawa abstract, 0036, 0037, 0041, 0064, claims 1, 15 and 16), meeting the claim.
Regarding claim 18, Bao/Sasagawa/Fujisawa teaches that the second main body member 5a/51/52 is located at an upper end edge of the inner peripheral surface of the cylindrical hole (Sasagawa figs 1-10).
Regarding claim 19, Bao/Sasagawa/Fujisawa teaches that the second main body member 5a/51/52 is disposed on only a part of the inner surface of the first main body member (Sasagawa figs 1-10).
Regarding claim 20, as addressed above, Bao/Sasagawa/Fujisawa  teaches that the inner surface of the cover comprises the Ag (Bao 0045, 0047), and the Ag being a plating layer (Fujisawa 0044), meeting the claim.
Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that Bao, Fujisawa or Sasagawa fails to disclose or suggest “a Ag plating is applied to a surface located at an upper end edge of an inner peripheral surface; and a Ag liner is disposed on an inner surface of the pressure container body… ” have been considered, but not found persuasive. As addressed above, Bao teaches the entire inner surface is lined or coated with Ag, meeting the limitation “Ag liner is disposed on an inner surface of the pressure container body”; as applicant already noted, Fujisawa also teaches the inner surface of the pressure-resistant container is preferably lined as much as possible (e.g., including an entire inner surface being Ag-lined). It is noted that Bao does not explicitly teach a Ag plating layer at an upper end edge of the cylindrical hole of the pressure container main body. However, Sasagawa teaches a reaction vessel, wherein the reaction vessel comprises a surface of an upper end edge of an inner peripheral surface of an opening, coated/lined martial comprising Ag is formed between members of the vessel (figs 1-10, 0036, 0037, claims 1, 15 and 16). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Bao per teachings of Sasagawa in order to provide a suitable pressure vessel to manufacturing single crystals of high quality on an industrial production scale by preventing impurities from being mixed in the single crystals (Sasagawa abstract). Bao/Sasagawa teaches the surface comprising the Ag lining/coating layer located at the upper end edge of the inner peripheral surface of the cylindrical hole (opening) as addressed above, but does not explicitly teach the Ag lining/coating layer being a Ag plating layer. However, Fujisawa teaches a pressure-resistant container, wherein that the Ag is disposed by Ag lining, and the lining means include plating (Fujisawa figs 1, 3 and 5, 0044 and 0068). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Bao/Sasagawa per teachings of Fujisawa in order to provide an reusable reaction vessel while obtaining a high quality crystal (Fujisawa abstract and 0067). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that an anticipated case or a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714